DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11-12, 20-32, and 34-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, and 10-13 of U.S. Patent No. US 11064628 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require substantially all of the limitations of the present claims.
Present Application No. 17/344302
Reference Patent US 11064628 B2
1. (Currently Amended) A system, comprising: a component; and a liquid 




2. (Currently Amended) The system of claim 1, further comprising: two male connectors mounted to the backplane of the rack; wherein the two male connectors are defined in a plane perpendicular to side panels of the rack that extend from the backplane; and wherein the two male connectors are configured to mate with two female connectors of the component when the component is fully inserted in the rack.
See claim 1 above.
11. (Previously Presented) The system of claim 1, further comprising: a feed tube mounted to the feed port; and a return tube mounted to the return port; wherein the feed tube and the return tube extend toward a front of the component for providing liquid cooling to the rack.
10. The system of claim 1, further comprising: an inlet tube connected to the inlet port; and an outlet tube connected to the outlet port; wherein the inlet tube and the outlet tube are mounted behind the backplane for distributing liquid cooling within the rack.
11. The system of claim 10, further comprising: a feed tube mounted to the feed port; and a return tube mounted to the return port; wherein the feed tube and the return tube 

12. The system of claim 1, wherein the elongate rod extends to a front edge of the component.
20. (New) The system of claim 2, wherein the rack defines a plurality of parallel stages, each respective stage being adapted for receiving a respective component, each respective stage comprising: a respective support member mounted on each of the side panels, each respective support member being internal to the rack and adapted to mate with a corresponding side edge of the respective component to mechanically guide an initial alignment of the respective component upon initial insertion of the respective component in the respective stage; and a respective set of two male connectors mounted in the backplane and configured to mate with two female connectors of the respective component to mechanically guide a final alignment of the respective component when 


6. The system of claim 1, wherein: the two male connectors respectively comprise the inlet port and the outlet port; and the two female connectors respectively comprise the feed port and the return port.
22. (New) The system of claim 1, wherein the rack defines a plurality of parallel stages, each respective stage being adapted for receiving a respective component, each respective stage comprising: a respective slot formed on the backplane of the rack; and a respective liquid adaptor having a respective elongate rod configured for mating with the respective slot and for maintaining the respective component inserted in the rack.
13. The system of claim 1, wherein the rack defines a plurality of parallel stages, the inlet port, the outlet port, the slot, the component and the liquid adaptor being part of a given one of the parallel stages, an additional component being insertable in each other stage of the rack.
23. (New) The system of claim 22, further comprising: a pair of respective support members in each of the parallel stages of the rack, each respective support member being internal to the rack and adapted to mate with a corresponding side edge of the respective 



See claim 1 above.
25. (New) The system of claim 24, wherein the slot is proximally located to the inlet port and to the outlet port.
See claim 1 above.
26. (New) The system of claim 1, wherein the rack is configured to receive the component in a horizontal position.
3. The system of claim 1, wherein: the side panels and the backplane extend vertically; and the support members are positioned on 

10. The system of claim 1, further comprising: an inlet tube connected to the inlet port; and an outlet tube connected to the outlet port; wherein the inlet tube and the outlet tube are mounted behind the backplane for distributing liquid cooling within the rack.
28. (New) A system, comprising: a component mounted in a rack; and a liquid adaptor mounted to the component, the liquid adaptor comprising: a feed port, a return port, and an elongate rod having lateral extensions that protrude beyond a rear edge of the component, the elongate rod being rotatable for placing the lateral extensions in alignment or out of alignment with a slot on the rack.
See claim 1 above.
29. (New) The system of claim 28, wherein the lateral extensions keep the component properly aligned in the rack when the lateral extensions are out of alignment with the slot.
See claim 1 above.

See claim 1 above.
31. (New) The system of claim 28, wherein the return port is connected to an outlet port of the rack.
See claim 1 above.
32. (New) The system of claim 28, further comprising: a feed tube mounted to the feed port- and a return tube mounted to the return port, wherein the feed tube and the return tube extend toward a front of the component.
10. The system of claim 1, further comprising: an inlet tube connected to the inlet port; and an outlet tube connected to the outlet port; wherein the inlet tube and the outlet tube are mounted behind the backplane for distributing liquid cooling within the rack.
11. The system of claim 10, further comprising: a feed tube mounted to the feed port; and a return tube mounted to the return port; wherein the feed tube and the return tube extend toward a front of the component for providing liquid cooling to the rack.
34. (New) The system of claim 28, wherein the elongate rod extends to a front edge of the component.
12. The system of claim 1, wherein the elongate rod extends to a front edge of the component.
35. (New) A liquid adaptor configured to be mounted to a component, the liquid adaptor 
.


Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11064628 B2 in view of Eckberg (US 20160066480 A1).

The reference application does not explicitly disclose:
wherein the component comprises a server. 
However, Eckberg suggests providing a server as a liquid-cooled component in a rack (see par. 0004).
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of the reference claims as further suggested by Eckberg, e.g., providing:
wherein the component comprises a server;
in order to provide a liquid-cooled server rack.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Therefore, it would have been obvious to one of ordinary skill in the related art(s) at the time of the invention to produce the invention of the instant application, since all limitations were either disclosed in the reference application or would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cannella (US 6144561 A), Gonzales (US 4477862 A), and Lunsman (US 20170127575 A1) disclose conventional rack arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835